-




Hon. J. W. Edgar                    Opinion No, M-649
Commissionerof Education
201 East 11th Street             Re: Are transfers of students,
Austin, Texas                        VIZ., students whose grades
                                     are not taught in their home
                                     resident district, controlled
                                     by Article 2696a, V.C.S.,
                                     or Section 21.067, et seq.,
Dear Dr. Edgar:                      Texas Education Code?
          In your letter requesting an opinion from this office,
you submit the following facts:
          I,
           e . D the County Superintendenthas ad-
     ministratfveresponsibilitiesrelative to common
     and rural high school districts of the county.
         "Palo Pinto Rural High School distrfct
    teaches only the first seven grades. Children
    of that distrfct who attafn above-grade 7 status
    must therefore transfer elsewhere to continue
    their public school education. The adJoining
    Mineral Wells IndependentSchool Dfstrict operates
    a twelve-gradeschool system. Parents of the
    Palo Pfnto district above-grade scholastfcsmade
    application for their 1969-1970 transfer to the
    Mineral Wells school district and such were
    received as formally transferred.
         "The Mineral Wells district, assuming to
    apply the provlsfons of the new transfer lawp Artfcle
    2696a, V.C,S, (S.B, 435, Acts 61st Leg., R.S., 1969,
    p. 510) adopted a tuition policy requiring payment
    by the parent of $233,24 (the difference between
    State funds realized OQ transfer-scholasticsand
    the M.W.1,S.D. average coat per student) as tuition
    for any student transferredto Mineral Wells from
    Palo Pinto d%strfct, Parents are protesting such
    policy tuition charge by the Mineral Wells Dfstrfct,"



                           -3109-
Dr. J. W. Edgar, Page 2(M-649)


            With regard to these facts you ask the following
question:
         'Are transfers of students, viz., students
    whose grades are not taught In their home-resident
    district, controlled by Article 2696a or under
    Section 21.067, et seq., Texas Education Code,'
          Both Article 2696(a), Vernon's Civil Statutes, and
Sections 21.067-21.072,Texas Education Code, were enacted by
the 61st Legislature in 1969. Article 2696(a) was enacted as
Senate Bill 435 (Acts 61st Leg., R.S., 1969, ch. 175, p. 510)
and became effective May 9, 1969. Sections 1, 2 and 3 of Senate
Bill 435 authorize the annual transfer of any child, other than
high school graduate, who Is over 6 and under 21 years of age,
from his resldent school district to another Texas district,
when the parent or person having lawful control of the child
and the receiving district jointly and timely agree In writing
to the transfer. These sections also provide that the State
Board of Education shall issue rules and regulations necessary
for the administrationof the Act; further, they provide for the
transfer of State per-capita apportionmentand other State aid
funds to follow the child. In addition, the receiving district
is permitted to charge a tuition fee.
          Section 4 of the Bill expressly repeals several statutes
governing pupil transfers, Including Article 2922L(l),Vernon's
Civil Statutes. The provisions of repealed Article 29221(l),most
pertinent to our discussion, read as follows:
          #I
           . . .
         "Any pupil between the age of six (6) and
    twenty-one (21) residing in a-rural district or
    other district, which levies a lo'calmaintenance
    tax, who has been promoted to a high school grade
    not taught in his home district, shall have the
    right to attend a standardized,classified, or
    affiliated high school In his home county or in
    any other county at the expense of his home school
    district, If such district as determined by Its
    budgeted expendituresaccording to the General
    Budget Law Is financiallyable to provide tuition,
    or otherwise at the expense of the State of Texas.
         II
          . . .II




                            -3110-
Dr. J. W. Edgar, Page 3     (M-649)


             Finally, Section 5 of Senate   Bill 435 provides, In
part,    as follows:
             “Sec. 5. The fact that there Is little
        unlfotiity In administrationof the statutes
        governing pupil transfers among counties; . . .
        and the fact that provisions In current laws
        governing transfers to an adjoining county are
        particularlyrestrictive to prohibit transfers
        of convenienceon pupils who must transfer when
        eligible from a non-twelve grade system to a
        twelve-grade system . . . and the further fact
        that a system permitting pupil transfers under
        joint approval and agreement of the parent and
        a receiving district could have the effect to
        encourage school districts to Improve their
        course offerings or consolidatewith trelve-
        grade systems operating enrlched programs,
        create an emerg$ncy and Imperative public
        necessity . . .
This is the last expression of the Legislature on this subject.
          The Texas Education Code (H.B. 534, 61st Leg., RiS.,
1969, ch. 889,    2735) became effective September 1, 1969.
Its Section 2(aP’expressly repeals Article 29221(l), supra.
The subject matter of Article 29221(l) was carried forward
Into the Texas Education Code as its Sections 21.067-21.072.
Section 21.067, Texas Education Code, provides as follows:
             “Any pupil not mere than twenty-one (21)
        years of age who has been promoted to a high
        school grade not taught in his home district
        shall have the right to transfer to and to
        attend a standardized,classified,or affiliated
        high school either In his home county or in any
        other county in the State. Transfers of funds
        under such conditions shall be regulated by
        Sections 21.068-21.072of this code.”
          Sections 21.068-21.072,Texas Education Code, pro-
vide for a high school tultlon fee to be paid by the sending
school district to the rece,lvlngdistrict for each pupil
transferred.
          In comparing the provisions of Article 2696(a),
Vernon’s Civil Statutes, with those aontained In Seotlona


                              -3111-
Dr. J. W. Edgar, page 4 (M-649)


21.067-21.072,Texas Education Code, it is obvious that some
of the respective provisions controllingthe transfer of
students from their resident districtsto other districts are
In conflict. In this regard, Section 5 of the Texas Education
Code provides as follows:
         "Section 5. If any act passed at the same
    session of the legislatureconflltits with any
    provlslon,,ofthe Texas Education Code, the act
    prevails.
In view of this Section 5 our opinion Is that where conflict
exists between'theprovisions of Article 2696(a) and those
of Sections 21.067-21.072of the Education Code that the pro-
visions of the Article prevail over those of the Code.
          Article 2696(a) is silent regarding who pays tuition
fees to receiving districts for the transfer of eligible pupils
promoted to a high school grade not taught in their resident
districts and who desire to transfer to a twelve-gradesystem.
Sections 21.068-21.072of the Code specificallyplace this
responsibilityon the sending school district. Statutes
relating to the same subject matter should be construed to-
         City of Houston v. Rmmanuel United PentecostalChurch,
tiiEherk29S W 26 b79 (Tex.Clv.App. 19b9, error ref. n.r.e.).
In&tlcul&:     statutes enacted by the same Legislaturerelating
to the same subject should be Interpreted,If possible, so as to
harmonize their provisions, Slater v. Ellis Count Levee Improve-
ment District No. 9, 120 Tex. 272, 3b s.W.2d 1014 9311.
          Applying these principles of constructionof statutes
it is our opinion that Article 2696(a) and Sections 21.067-
21.072 of the Code must be read together so as to require sending
school districts to pay tuition fees to receiving school districts
for the transfer of eligible pupils promoted to a high school
grade not taught in the sending district and who desire to trans-
fer to a twelve-grade system.
                    SUMMARY
         Where conflict exists between the provisions
    of Article 2696(a) and those of Sections 21.067-
    21.072 of the Texas Education Code, relating to
    transfer of pupils from their resident school
    district to other school districts, the pro-
    visions of Article 2696(a) control.



                          -3112-
Dr. J. W. Edgar, page 5 (M-649)


         Article 2696 a), Vernon's Civil Statutes,
    and Sections 21.0AT-21.072, Texas Education Code,
    must be construed together; they require sending
    school districts to pay tuition fees to receiving
    school districts for the transfer of eligible
    pupils promoted to a high school grade not taught
    in the sending districts and who desire to transfer
    to a twelve-grade system.




                                    eneral of Texas
Prepared by Ivan R. Williams, Jr.
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Llnward Shivers
Richard Chote
Ray McGregor
Bob Lattimore
MEADE F. GRIFFIN
Staff Legal Assistant
ALFRED WALKER
Executive Assistant
NOLA WHITE
First Assistant




                           -3113-